 75308 NLRB No. 14LAKEVIEW HEALTH CENTER1The only issue raised in the request for review is whether the Re-gional Director erred in finding that the Employer's charge nurses
are not supervisors within the meaning of Sec. 2(11) of the Act. No
party sought review of her unit or other findings.1There is no evidence in the record as to how many of these 25employees are med techs and how many are LPNs.2There is no evidence in the record, apart from the petitions, con-cerning the number of employees in issue. I note that the Petitioner
lists 17 RNs in issue, while its petition states there are only 12 RNs
in the unit. Moreover, according to the staffing discussed below, it
appears all RNs and LPNs are charge nurses.3In accordance with the stipulation of the parties and the recordas a whole, the following individuals are found to be supervisory
employees within the meaning of the Act and are excluded from the
unit: Administrator Joseph Rego; Director of Nurses ArabellaDemers; Assistant Director of Nurses Kim Alarie; Day SupervisorMargaret Rattey; Second Shift Supervisor Barbara Costigan; In-service Coordinator Linda 0'Brien; and Staffing Coordinator SandyMarden.Lakeview Health Center and New England HealthCare Employees Union, District 1199, a/w
Service Employees International Union, AFL±
CIO, Petitioner. Cases 1±RC±19819 and 1±RC±19820July 30, 1992ORDER DENYING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Employer's request for
review of the Regional Director's Decision and Direc-
tion of Elections (relevant portions of which are at-
tached). The request for review is denied as it raises
no substantial issues warranting review.1APPENDIXDECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, as amended, a consolidated hear-
ing was held before a hearing officer of the National Labor
Relations Board, hereinafter referred to as the Board.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its authority in this proceeding to the
undersigned.Upon the entire record in this proceeding, the undersignedfinds:1. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2. The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposes of the
Act to assert jurisdiction herein.3. The labor organization involved claims to represent cer-tain employees of the Employer.4. A question affecting commerce exists concerning therepresentation of certain employees of the Employer within
the meaning of Section 9(c)(1) and Section 2(6) and (7) of
the Act.5. The Employer, a Rhode Island partnership, has been en-gaged in the operation of a 195-bed nursing home at its
Burrowville, Rhode Island facility since 1977.The Petitioner currently represents a unit of all full-timeand regularly scheduled part-time service and maintenance
employees at the Employer's facility. By the petition in Case
1±RC±19819, the Petitioner seeks a unit of 12 registered
nurses (RNs). The petition in Case 1±RC±19820 seeks a unit
of 25 technical employees that would include licensed prac-
tical nurses (LPNs) and medication technicians (med techs).1Alternatively, the Petitioner seeks a combined unit of RNs,LPNs, and med techs. The Employer asserts that the only ap-
propriate unit is the combined unit, since the working condi-
tions and duties of RNs and LPNs are virtually the same.
The parties stipulated that RNs are professional employees
and LPNs and med techs are technical employees.In addition, the Employer contends that all RNs and LPNswho are classified as charge nurses are supervisors within the
meaning of the Act and should be excluded from the units.The Petitioner contends charge nurses are non-supervisory
employees who should be included in the unit. In its post-
hearing brief, the Petitioner states there are about 34 individ-
uals classified as charge nurses (l7 RNs and l7 LPNs) in dis-
pute.2The nursing home is under the overall direction of JosephRego, who has been the administrator3of the facility sinceAugust, 1991. He is at the home from 8:00 a.m. to 4:00
p.m., Monday through Friday, and, at times, on Saturday.
The nursing department is headed by RN Arabella Demers,
director of nurses. She works from 8:00 a.m. to 5:00 p.m.,
Monday through Friday. She has an assistant director of
nurses, RN Kim Alarie. She works 8:00 a.m. to 4:00 p.m.,
Monday through Friday. There is a day supervisor, Margaret
Rattey, who works Monday, Tuesday, Thursday, and Friday,
from 6:30 a.m. to 5:00 p.m. The second shift supervisor,
Barbara Costigan, works Monday through Friday, 3:00 p.m.
to 11:00 p.m. There is no shift supervisor assigned to the
third shift. Staffing Coordinator Sandy Marden sets all staff-
ing for the facility. She works five days a week, six hours
per day. The in-service coordinator, Linda O'Brien, handles
all training and writes policies relative to education and nurs-
ing practices. She works Monday, Tuesday, Wednesday, and
Thursday, 8:00 a.m. to 4:00 p.m. The administrator, director
of nurses, and assistant director of nurses are on call during
third shift on weekdays and throughout the weekend.CHARGE NURSES:The Employer provides 24-hour patient care on threeshifts: 7:00 a.m. to 3:00 p.m.; 3:00 p.m. to 11:00 p.m.; and
11:00 p.m. to 7:00 a.m. The 195 beds are divided into five
stations. Station one, with 41 beds, is staffed on first shift
by two LPN charge nurses and five certified aides; on second
shift by one LPN charge nurse and four certified aides; and
on third shift, when most residents are asleep, by one LPN
charge nurse and two certified aides. Station two, with 40
beds, is staffed on first shift by one LPN charge nurse, one
med tech, and five certified aides; on second shift by one
LPN charge nurse and four certified aides; and on third shift
by one LPN charge nurse and two certified aides. Station 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4There is no evidence in the record concerning the rates paid toRNs, LPNs, or med techs.three, with 44 beds, is staffed on first shift by one LPNcharge nurse, one med tech, and five certified aides; on sec-
ond shift by one LPN charge nurse and four certified aides;
and on third shift by one LPN charge nurse and two certified
aides. Station four and five are composed of ``skilled beds,''
meaning that the residents on those stations require a greater
degree of medical care, as well as 24-hour a day medical
care. Station four, with 44 beds, is staffed on first shift by
two charge nurses who can be either two RNs or one RN
and one LPN, plus four certified aides; on second shift by
one RN charge nurse, one med tech, and four certified aides;
and on third shift by one RN charge nurse and three certified
aides. Station five, with 27 beds, is staffed on both first and
second shift by two charge nurses, who are either two RNs
or one RN and one LPN, and by one RN charge nurse on
third shift. In addition, there are four certified aides on both
first and second shift, and two certified aides on third shift.The staffing coordinator sets the staffing level for eachshift and station. The charge nurse on each station then as-
signs aides to residents. These assignments are based on the
amount of care needed by the residents and the desire to di-
vide the work equally. If there are two charge nurses on a
station, one starts to administer the medications while the
other oversees the aide assignments. On stations one, two,
and three, the charge nurse spends about five hours admin-
istering medications and one-half hour doing medical treat-
ments. If a shift is understaffed, the charge nurse can redis-
tribute the work among those on her station. Transfers be-
tween stations, however, are handled only by the staffing co-
ordinator, or one of the other stipulated supervisors. If an
employee calls in sick, the responsibility for finding a sub-
stitute rests with the staffing coordinator or day supervisor on
first shift, and the second shift supervisor during second
shift. The Employer maintains a list of available replace-
ments and a list of four personnel pools to call. In addition,
aides can be asked to stay past their shift, although they can-
not be forced to do so.During the third shift on weekdays, and during all threeshifts on weekends, the regular managers and supervisors are
not normally present at the facility, although the director and
assistant director of nurses and the administrator are on call.
During these shifts, the RN charge nurse on either station
four or five is designated as the ``supervisor with the book.''
The book contains the staffing schedule for that week and
the next two weeks, as well as lists of available aides if
scheduled aides call in sick. The supervisor with the book is
usually a senior RN. Anyone so designated is paid $2.004more per hour than a regular charge nurse. A minimal
amount of instruction is given to the supervisor with the
book. Such instruction consists of reviewing the Employer's
criteria for staffing problems that might occur; which stations
need more staff than others; who might be available as a fill-
in; and who to call if a serious problem develops. A super-
visor with the book performs the regular duties of a charge
nurse. The only additional duties are to be available to give
guidance to other charge nurses; to call in substitutes for
aides or nurses who call in sick; and to transfer aides be-
tween stations if such a need exists. Since there are no RNs
who work only weekends, an RN on first or second shiftcould be a regular charge nurse on weekdays and a super-visor with the book up to two weekends per month. Except
when acting as the supervisor with the book, charge nurses,
whether they are RNS or LPNs, have the same responsibil-
ities, perform the same general duties, and exercise the sameauthority over aides. RNS do have more training and are
qualified to perform medical procedures that LPs are not
qualified to perform. Usually, RNs are assigned only to sta-
tion four or five, since residents on those stations require the
most medical treatment.All the interviewing and hiring of aides is handled by thedirector of nurses, staffing coordinator, and in-service coordi-
nator. A charge nurse would be consulted on a hiring deci-
sion only if the charge nurse happened to know the appli-
cant. Until April 1992, the Employer was authorized by the
State of Rhode Island to certify aides. This certification proc-
ess required 80 hours of class training by the in-service coor-
dinator and 20 hours of on-the-job training by certified aides
under the direction of a charge nurse. Due to deficiencies
cited in a state survey in August 1991, the Employer's cer-
tification authority was not renewed. It is not stated on the
record what effect, if any, this has had or will have on the
Employer's operations or procedures.Newly hired aides are subject to a 60-day probationary pe-riod if full-time, 90-days if part-time. They are evaluated by
the charge nurse at the end of their first month; again after
two months if full-time, three months if part-time; again after
six months; and then once a year thereafter. The charge
nurse uses a standard evaluation form listing 15 items as to
which the evaluator indicates by means of a check mark
whether the aide is above average, average, or below aver-
age. There is also a line for comments and a section at the
bottom for remarks. The form has a space for the evaluator
to check ``yes'' or ``no'' to the question whether they rec-
ommend continued employment. While the director of nurses
prefers that charge nurses indicate such a recommendation,
charge nurses are not required to do so, and often do not.
If there are two charge nurses on a station, either the one
who works with the aide more frequently completes the eval-
uation, or they both complete it. The charge nurse then either
discusses the evaluation with the aide, or the charge nurse
can request that the director of nurses review the evaluation
with the employee. Since there are no merit wage increases,
the evaluation does not affect an employee's pay. All wage
increases are determined by the collective bargaining agree-
ment that the aides work under. Demers reviews all evalua-
tions before they are placed in the employee's personnel file.In support of its contention that charge nurses are statutorysupervisors, the Employer cites eight former employees who
received evaluations in which the charge nurses answered
``no'' to the question, ``Recommend continued employ-
ment.'' The ``no'' on the 1986 evaluation of B. Plouffe was
conditioned upon her failing to improve in the future. The
evaluation was reviewed by the employee, the then-director
of nurses, and the Union steward. The aide was not termi-
nated, and went on to receive positive evaluations in the next
two years. For the 1990 first-month evaluation of T. Pendle-
ton, the 1987 third-month evaluation of M. Reiner, and the
1985 sixth-month evaluation of C. Raimond, the Employer's
witnesses were unable to state whether those employees quit
or were terminated, when the left, or, if terminated, the cir-
cumstances leading to the termination. In the case of Pendle- 77LAKEVIEW HEALTH CENTERton, the first-month evaluation was not completed until twomonths after it was due. It is not unusual for the director of
nurses to have a charge nurse complete an evaluation after
an employee leaves, to provide documentation if the em-
ployee should seek to return. The 1983 first-month evalua-
tion of D. Howard had the ``no'' box checked, conditioned
upon her failing to improve in the future. While she is nolonger employed, the Employer was unable to provide evi-
dence to establish the circumstances under which she left its
employ. The 1986 six-month evaluation of M. Lussier also
had the ``no'' box checked, conditioned upon her failing to
improve in the future. She was subsequently terminated due
to unknown circumstances. The 1991 second-month evalua-
tion of J. Grenon, who quit her employment with the Em-
ployer, had the ``no'' box checked. Demers was not sure,
however, if Grenon quit before or after the evaluation. Her
first-month evaluation had not been favorable, but neither
box had been checked. The 1989 six-month evaluation of K.
Jansen, who quit her employment with the Employer, was
filled out prior to the completion of the six month period,
probably after she had quit. The evaluation has comments on
it from the director of nurses.Terminations are normally handled by the administratorand the director of nurses. Administrator Rego testified that
charge nurses have the authority to terminate an aide on the
spot for a grave offense. He could not give any instances,
however, when this has occurred. The job description for
charge nurses makes no mention of any such authority. In
fact, the job description states that in situations posing a seri-
ous threat to the safety and general welfare of the residents
and/or other staff members, the charge nurse ``may request
that an employee leave their shift and return only with the
approval of the DNS or ADNS....'' The Employer could
cite only one instance when this occurred. A charge nurse,
acting as the supervisor with the book on the weekend, sent
home an aide who had been involved in a fight with another
aide. The director of nurses testified, however, that if such
an incident happened during first or second shift on a week-
day, she would expect the charge nurse to consult with a
manager or shift supervisor before sending anyone home.The Employer contends that charge nurses have the au-thority to recommend an employee's termination. The direc-
tor of nurses must, however, approve all terminations. Before
doing so, she requires that the proposed action be properly
supported by the documentation of problems with the em-
ployee. In addition, the director of nurses independently eval-
uates the situation and has, at times, required more docu-
mentation before a termination is effectuated. The director of
nurses also reviews the documentation to ensure that the
Union contract and the Employer's policies have been fol-
lowed. Moreover, the director and the stipulated nursing su-
pervisors regularly make rounds during which they have an
opportunity to observe employees' work first hand. There
have been three terminations by Demers since she became
director of nurses about two years ago. Christopher Young
was terminated in August 1991 for being a ``no call-no
show.'' While he had received a negative evaluation and two
warnings from charge nurses shortly before his termination,
he had also received a second warning from Day Supervisor
Rattey and a recent performance review from the in-service
coordinator, in which she refused to recommend him for cer-
tification ``due to care results remaining below acceptablelevels.'' Aides must be certified to remain employed. J.Metayer was terminated in December 1991 after her first-
month evaluation, in which the charge nurse had checked the
``no'' box on the recommendation for continued employ-
ment. Over the course of this aide's brief employment, how-ever, Demers had followed the aide's progress, or lack there-
of, and had discussed her problem areas with a number of
nurses. Demers had told the charge nurse to document
Metayer's deficiencies in order to support the termination.
Demers personally reviewed the evaluation with the aide and
terminated her. Sandra Limberg was terminated in December
1991, but only after the extensive involvement of Demers
over the course of a year. Demers had previously suspended
Limberg and had told her before her termination that she
would be terminated if she received another warning or a
negative evaluation. Before she was fired, however, Limberg
received two warnings and two negative evaluations, neither
of which had the recommendation for or against continued
employment boxes checked. Demers made the final decision
to terminate Limberg and then did so.The charge nurses have the authority to orally admonishemployees and to issue written warnings. The Employer's
Employee Warning Record firm calls for a description of the
problem and contains a line for a recommendation. For the
most part, however, the forms in evidence contain no rec-
ommendations The form also has a space for the employee's
comments and a box for the director of nurses to complete,
approving the warning and determining what action, if any,
will be taken. Upon completion, the form is placed in the
employee's file. Pursuant to the collective bargaining agree-
ment, if the warning is more than two years old, it cannot
be considered as support for any later action. If the employee
disputes the warning, the employee can request a meeting
with the director of nurses. The director will then conduct
her own investigation into the circumstances behind the
warning. Both the administrator and the director have told
charge nurses that they will ``rip up'' a warning if they deem
the warning to be unwarranted. There is evidence of one
warning that the director of nurses did, in fact, rip up based
on her investigation and determination that the charge nurse
and the aide were equally at fault. The administrator has also
ripped up a warning. In addition, the director of nurses can
simply ignore a warning or recommendation.While Demers testified that an employee who receivesthree warnings within two years is subject to termination,
there is no such standard stated in the collective bargaining
agreement or elsewhere, and it appears that some employees
have more than three warnings and are still employed. More-
over, Demers admits that warnings are given different weight
according to the nature of the offense involved. Finally, a
reading of the warnings in evidence indicates that they were
used as vehicles to report incidents and to instruct employ-
ees, as well as to admonish them.All scheduling of vacations, and the granting of time offin general, is handled by the director of nurses and the staff
coordinator. There is a 1989 memo outstanding, from the
then- director of nurses, requiring anyone wishing to come
in late or leave early to obtain permission from the director
or assistant director one to two days prior to doing so. Emer-
gencies are the only exception. It appears the only time a
charge nurse would have the authority to let someone leave
early would be on third shift or on a weekend, and even then 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
it would only be the supervisor with the book who could doso.The contractual grievance procedure has three steps: stepone involves meeting with the department head; step two in-volves meeting with the administrator; and step three is arbi-
tration. While the Employer contends the charge nurse in-
volved in a particular grievance would sit in on grievance
meetings, the Employer was unable to give any examples of
when this has occurred. Patrick Quinn, the Petitioner's busi-
ness agent since 1987, testified that in the 50 or so grievance
meetings involving the Employer that he has attended, there
was never a charge nurse present.Charge nurses are paid on an hourly basis, punch a timeclock, are paid overtime, and receive the same benefits as
other employees sought to be included. They are evaluated
on a yearly basis by the director of nurses, who uses the
same evaluation form as that used for aides.It is well settled that an employee cannot be transformedinto a supervisor by the vesting of a title and the theoretical
power to perform one or more of the enumerated functions
in Section 2(11) of the Act. Magnolia Manor Nursing Home,Inc., 260 NLRB 377, 385, n. 29 (1982). To qualify as a su-pervisor, it is not necessary that an individual possess all of
the powers specified in the Act. Rather, possession of any
one of them is sufficient to confer supervisory status. Somer-set Welding & Steel, Inc., 291 NLRB 913 (1988); ChicagoMetallic Corp., 273 NLRB 1677, 1689 (1985). Consistentwith the statutory language and the legislative intent, how-
ever, it is well recognized that the disjunctive listing of su-
pervisory indicia in Section 2(11) does not alter the require-
ment that a supervisor must exercise independent judgment
in performing the enumerated functions. Thus, the exercise
of supervisory authority in a merely routine, clerical, per-
functory, or sporadic manner does not elevate an employee
into the supervisory ranks, the test of which must be the sig-
nificance of the judgment and directions. Opelika Foundry,281 NLRB 897 (1986); Hydro Conduit Corp., 254 NLRB433 (1981). Additionally, the existence of independent judg-
ment alone will not suffice, for the decisive question is
whether the employee has been found to possess the author-
ity to use independent judgment with respect to the exercise
of one or more of the specific authorities listed in the Act.
Advanced Mining Group, 260 NLRB 486, 506±507 (1982).Moreover, in connection with the authority to recommend ac-
tions, Section 2(11) of the Act requires that the recommenda-
tions must be effective. The burden of proving that one is
a supervisor rests on the party alleging that such status ex-
ists. Tucson Gas & Electric Co., 241 NLRB 181 (1979).Whenever the evidence is in conflict or otherwise inconclu-
sive on particular indicia of supervisory authority, the Board
will find that supervisory status has not been established, at
least on the basis of those indicia. Phelps Community Medi-cal Center, 295 NLRB 486, 990 (1989).A determination as to the supervisory status of the Em-ployer's charge nurses requires an analysis of where they fall
along the spectrum of powers and authorities that distinguish
leadpersons and non-supervisory charge nurses from statutory
supervisors. Based on all the foregoing, and the record as a
whole, I find that the Employer has failed to meet its burden
of demonstrating that the disputed employees are supervisors
within the meaning of the Act.The charge nurses have no authority to hire, nor do theyinterview job applicants. There is no evidence that charge
nurses possess the actual power to discharge. While the ad-
ministrator asserted that, in the absence of higher authority,
they would have this authority in the case of a grievous of-fense, this power does not appear in their job description and
has never been exercised. Moreover, it appears the most au-
thority given to charge nurses in such a serious situation is
to send an employee home, subject to review by the director,
or assistant director, of nurses. Such action, taken in connec-
tion with patient care and reviewable by higher authority, has
been found by the Board to be insufficient to establish super-
visory authority. Phelps Community Medical Center, aboveat 492.The record also does not establish that the charge nurses'evaluations of employees' performance affect employees' job
status. In evaluating employees, the charge nurses do not
make specific recommendations for promotions, raises, or
discipline. They often do not even check the recommendation
box for continued employment, and are not required to do
so. There is no evidence that an evaluation, on its own, has
resulted in any personnel action. The Board has held that the
authority simply to evaluate employees, without more, is in-
sufficient to establish supervisory status. Passavant HealthCenter, 284 NLRB 887, 891 (1987). In similar cases involv-ing the evaluation of nurses' aides by charge nurses, the
Board has found that the preparation of evaluations that con-
tain no recommendations and cannot be shown to directly af-
fect employees' job status is not indicative of supervisory
status. Waverly-Cedar Falls, 297 NLRB 390, 392 (1989);Ohio Masonic Home, 295 NLRB 390, 393 (1989). Moreover,the director of nurses reviews all the evaluations prepared by
the charge nurses before they are placed in employee files,
and has, on occasion, instructed a charge nurse to further
document problems with aides in their evaluations.Pine Manor Nursing Center, 270 NLRB 1008 (1984),cited by the Employer in support of its contention that the
charge nurses' evaluation function renders them statutory su-
pervisors, does not require a different result. Thus, unlike the
instant case, the evaluations performed by the charge nurses
in Pine Manor were used in connection with a bonus systeminvolving a specific relationship between the number of
``stars'' awarded by the charge nurses and a ten-cent increase
in hourly wages. Similarly, while the charge nurses in PineManor made recommendations in the evaluations, as thecharge nurses in this case sometimes do, concerning em-
ployee retention, unlike this case, the retention decisions in
Pine Manor were made solely on the basis of the chargenurses' evaluations, with no independent investigation by
higher authority.The charge nurses here do issue warnings to aides. It iswell established, however, that neither issuing oral warnings,
nor issuing written warnings ``that do not alone affect jobstatus or tenure,'' constitute supervisory authority.
(Passavant Health Center, above at 889 and cases citedthere, emphasis added.) Where such warnings merely bring
substandard performance to the attention of a superior, the
Board has viewed this as simply a reporting function. Here,
the charge nurses fill out warning slips by checking a box
for the appropriate infraction. While there is one line on the
form for a recommendation, the warnings contained in the
record reveal that a recommendation is almost never made 79LAKEVIEW HEALTH CENTER5If, on the other hand, the charge nurses are found to be statutorysupervisors, the ratio of supervisors to employees at some stations
on this shift would be an unreasonable two to one.by a charge nurse. Rather, it is the director of nurses or someother stipulated supervisor who fills in the action to be taken.
The selection of a check box by the charge nurse is neither
a recommendation for, nor an independent decision as to, a
definitive disciplinary action. In all cases, the director of
nurses retains the power and discretion to determine whether
or not discipline will be meted out, as well as the nature of
the discipline that an employee is to receive. Without the
input of the director of nurses, the warnings may be placed
in the employee's personnel file only if the employee does
not dispute the warning. Apparently, though, such a warning
would not affect an employee's job status. Thus, the record
``does not establish that these warnings automatically lead toany further discipline or adverse action against an em-
ployee.'' (The Ohio Masonic Home, above at 393, emphasisadded).The Employer also contends that the charge nurses possesssupervisory authority based on the fact that they direct the
work of the aides. I note initially that the record dem-
onstrates that the charge nurses spend a significant amount
of time involved in direct patient care duties. The staffing
coordinator assigns employees to their shifts. The charge
nurses then assign the aides to take care of particular pa-
tients, based on the patients' needs. This is the type of as-
signment that the Board has found to be routine direction in
connection with the treatment of patients to ensure that qual-
ity care is provided to all residents in their care unit. Wa-verly-Cedar Falls, above at 393. The routine nature of theseassignments is underscored by the fact that the charge nurses
here try to divide the patients equally among the staff, and
assignments generally remain the same each week. The OhioMasonic Home, above at 391.The RN charge nurses who function as supervisors withthe book do effect temporary reassignments of employees to
patients, and call in employees in order to assure proper cov-
erage of patient care needs. When they call in employees,
however, they have established procedures to follow, involv-
ing making calls from lists of employees, and employment
services. The Board has noted that these actions, made to as-sure adequate staffing is maintained, are not indicative of su-
pervisory status in the health care field. Beverly Manor Con-valescent Centers, 27 NLRB 943, 946 (1985). The fact thatcalling in an employee may involve overtime for the em-
ployee is incidental, especially where the record shows, as
here, that the charge nurses have no authority to order an
employee in to work, or to discipline an employee who re-
fuses to come in. Id.The record does not demonstrate that the charge nursespossess or exercise the authority to adjust employee griev-
ances. The only evidence in this regard pertains to Employer
testimony that charge nurses would sit in on grievance meet-
ings, the fact of which is denied by the Petitioner. There is
no evidence that the charge nurses act on behalf of the Em-
ployer to resolve disputes between employees and the Em-
ployer in matters affecting the employees' employment sta-
tus.Charge nurses have the authority to permit employees toleave work early, but only in emergencies. When this in-
volves an employee illness or similar personal emergency, it
has an obvious connection with patient care and requires
only a minimal exercise of discretion. Eventide South, 239NLRB 287, 288 (1978). There is no evidence that the charge
nurses' discretion to permit employees to leave work early
in these limited circumstances is exercised more than occa-
sionally, especially since there is a memo outstanding requir-
ing employees to secure permission for schedule changes in
advance from the director of nurses or her assistant. Accord-ingly, this sporadic exercise of authority does not denote true
supervisory authority, especially since the charge nurses do
not otherwise schedule vacation or leave time.Other secondary factors, considered in conjunction withthe above, do not require a different conclusion. If the charge
nurses are found to be employees, the supervisors on the
weekday day shift for the nursing department would include
the administrator, director and assistant director of nurses,
staff coordinator, in-service coordinator, and shift super-
visors, a ratio of about one supervisor to five employees.5Atnights and on weekends, the director of nurses, assistant di-
rector of nurses, and the administrator are on call to handle
matters requiring independent judgment. Phelps CommunityMedical Center, 295 NLRB at 492; Waverly-Cedar Falls,supra at 393.Based on all the foregoing, and the record as a whole, itappears that the charge nurses function in the nature of
leadpersons acting in furtherance of patient care, rather than
exercising true supervisory judgment on behalf of the Em-
ployer. Accordingly, I find that the charge nurses are not su-
pervisors within the meaning of the Act, and shall include
them in the unit.